DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Application Status
This action is responsive to the claims filed 12 August 2021.
Claims 2-17 are currently pending and being examined. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 2-5 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Akopov (US 5,484,451).

In regards to Claim 2, Akopov teaches a surgical staple (Figs. 4-6) comprising:
a first curved leg (104) having a proximal end and a distal end;
a second curved leg (106) having a proximal end and a distal end; and
(92, 94) having a first end (at but not including 100) connected to the proximal end of the first curved leg (100 and 104) and a second end (at but not including 102) connected to the proximal end of the second curved leg (102 and 106);
wherein the distal ends of the first and second curved legs are positioned distally of and on the same side of the intermediate portion, the first and second ends of the intermediate portion being axially offset from each other (see Fig. 5; both legs are offset from each other along an axis running through the center of 92 in the left to right direction).

In regards to Claim 3, Akopov teaches the surgical staple according to claim 2, wherein the intermediate portion of the surgical staple is S-shaped (see square of 
    PNG
    media_image1.png
    528
    298
    media_image1.png
    Greyscale
annotated Fig. 5) and includes a distal U-shaped portion (see Fig. 5 box showing that a distal portion has two distinct legs and are connected to make a U-shape) and a proximal U-shaped portion (see Fig. 5 box showing that a proximal portion has two distinct legs and are connected to make a U-shape).

In regards to Claim 4, Akopov teaches the surgical staple according to claim 2, wherein each of the first and second legs includes a tapered tip (see Fig. 4 showing that tips 108 and 110 are tapered).

In regards to Claim 5, Akopov teaches the surgical staple according to claim 2, wherein each of the first and second legs is configured to have a D-shape when formed against an anvil (see Fig. 5 showing when the staple is closed against the anvil the staple forms a D-shape).

Allowable Subject Matter
Claims 6-17 allowed.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATIE L GERTH whose telephone number is (303)297-4602.  The examiner can normally be reached on Monday-Thursday 9am-4pm (MST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thanh Truong can be reached on (571)272-4472.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/KATIE L GERTH/Examiner, Art Unit 3731     
/THOMAS M WITTENSCHLAEGER/Examiner, Art Unit 3731